Citation Nr: 1618596	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a prostate disability.


WITNESSES AT HEARING ON APPEAL

Appellant and S. M., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to March 1998.  He had two (2) years, six (6) months and two (2) days of prior active service. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in pertinent part, denied service connection for a prostate disability.  The Veteran appealed the RO's determination to the Board. 

In March 2015, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.

In July 2015, the Board, in pertinent part, remanded the matter on appeal to the RO for additional evidence; specifically, to obtain outstanding VA treatment records.  Thereafter, VA treatment records, dated from 2008 to 2014, were obtained and associated with the electronic record.  In its July 2015 remand directives, the Board also instructed the RO that if the outstanding records disclosed treatment for a prostate disability, it was to schedule the Veteran for a VA examination with an opinion as to the etiology of the diagnosed prostate disability.  As the records showed treatment for benign prostate hypertrophy, VA examined the Veteran in September 2015.  (See September 2015 Male Reproductive System examination report).  As the requested development has been completed, the matter has returned to the Board for further appellate consideration. 

In April 2016, VA received a report, prepared by  H. J., M. D.  As this report reflects treatment for an unrelated psychiatric disability, it is not pertinent to the matter on appeal.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required. 38 C.F.R. § 20.1304 (2015). 

The issues of whether new and material evidence have been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for gastroesophageal reflux disease (GERD) have been raised by the record in VA Form 21-526 EZ, Application for Disability Compensation and related compensation benefits, received by VA in April 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran's prostate disability, currently diagnosed as benign prostate hypertrophy (BPH), did not have its onset during military service and is not otherwise etiologically related thereto.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2009 pre-adjudication letter to the Veteran, the RO provided him with notice of the elements necessary to substantiate a claim for service connection for a prostate disability, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran notice as to the effective date and disability ratings if service connection was awarded for the matter on appeal. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Id., at 394.  The RO obtained his service treatment records, as well as identified VA and private treatment records.

Additionally, as discussed above, pursuant to the Board's July 2015 remand directives, VA treatment records, dated from 2008 to 2014 were obtained and associated with the electronic record.  In its July 2015 remand directives, the Board also instructed the RO that if the outstanding records disclosed treatment for a prostate disability, it was to schedule the Veteran for a VA examination with an opinion as to the etiology of the diagnosed prostate disability.  As the records showed treatment for benign prostate hypertrophy, VA examined the Veteran in September 2015.  (See September 2015 Male Reproductive System examination report).  A copy of the September 2015 VA examination report/opinion has been uploaded to the Veteran's electronic record.  The September 2015 VA examiner reviewed the Veteran's electronic record, and rendered an appropriate opinion based on the questions presented to him by the Board in its July 2015 remand directives.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's records, is supported by sufficient detail, and refers to specific documents and medical history, notably the Veteran's service treatment records that are devoid of any complaints of, or treatment for, any prostate problems.  Thus, the Board finds the September 2015 VA examiner's opinion to be adequate for VA adjudication purposes of the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its July 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, some discussion of the Veteran's March 2015 hearing before the undersigned is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his claim for service connection for a prostate disability.  In this regard, because of the Veteran's testimony that he had recently sought treatment for his prostate, the Board obtained outstanding VA treatment records.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection for a prostate disability decided herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the above-cited claim based on the current record.


II. Legal Analysis

The Veteran seeks service connection for a prostate disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As the Veteran does not have a chronic disability, the theory of continuity of symptomatology does not apply to the instant claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that he was found to have an enlarged prostate during service and that he has experienced continuous symptoms, such as difficulty with urine flow, since that time.  (See Transcript (T.) at page (pgs.) 12-14

The Board finds that the preponderance of the evidence of record is against the claim for service connection for a prostate disability because there is no evidence of any prostate problems during service or for 10 years after service discharge in 1998, or that any current prostate disability is etiologically related to any incident of military service. 

The Veteran has been diagnosed as having a prostate disability, namely BPH.  (See September 2015 Male Reproductive System examination report).  Thus, Hickson element number one (1), evidence of a current disability, has been met.   

Regarding Hickson element number two (2), evidence of an in-service disease or injury, the claim fails on this element because there is no evidence of any prostate problems during military service.  A September 1997 retirement examination report reflects that an examination of the prostate was not performed because there was no evidence of any problems  On an accompanying Report of Medical History, the Veteran denied having had any frequent or painful urination, bed wetting; or, blood in his urine.  He reported having received treatment for numerous unrelated disabilities.  Thus, because there is no evidence of any complaints or clinical findings referable to any prostate-related problems, the claim fails on this basis alone.  Id.  

However, for the sake of completeness, the Board will discuss Hickson element number (3), evidence of a nexus to miliary service.  In September 2015, VA examined the Veteran to determine the etiology of his prostate disability.  After a physical examination of the Veteran and a review of the service and post-service treatment records, to include those discussed herein, and the Veteran's testimony before the undersigned, the VA examiner opined that the Veteran's diagnosed BPH was less likely than not of service onset or otherwise medically related to his period of military service.  The VA examiner reasoned that there were no diagnoses of BPH in service, and not until 2010.  (See September 2015 VA Male Reproductive System examination report).  The VA examiner's opinion is against the claim and is uncontroverted. 

The VA examiner's opinion, read as a whole, addresses the question of whether the Veteran's currently diagnosed BPH is related to service and weighs against the claim.  The Board notes that the VA examiner's rationale is arguably not exhaustive; however, he performed a thorough review of the evidence of record, including the Veteran's treatment records and contentions.  In reading the examination report and opinion as a whole and in the context of the evidence of record, the Board finds that the VA examiner's determination, which addresses the central medical issue in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's current prostate disability.  The remainder of the medical evidence does not suggest a link between the Veteran's prostate disability and service, and the record does not reflect, nor does the Veteran contend, that his prostate disability may be related to any other injury, disease, or event in service.  During the March 2014 hearing before the undersigned, when the VLJ asked if any medical professional had attributed his BPH to an incident of military service, or stated that it was a continuation of the problems that he had experienced therein, the Veteran only replied that military personnel had instructed him to continue to have his prostate checked.  (T. at pgs. 13-14).  In any event, the Board finds that further clarification of the September 2015 VA opinion is not needed, as the remainder of the medical evidence provides the necessary information to decide the claim, and the Veteran testified at the Board hearing that no medical professional had provided him with a link between his military service and tremors. 

The Board has considered the statements of the Veteran.  Again, the Veteran is competent to report as to the observable symptoms he experiences and their history, such as having problem with his urine flow during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Although a lay person may certainly attest to having urinary problems, such problems are not necessarily synonymous with a prostate disability.  There is no indication that the Veteran is competent to attribute his urine problems to military service.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection for his prostate disability not competent as to the question of causation.  The Board finds that the specific, reasoned opinions of the VA examiner are of significant probative weight.  The VA examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided rationale for the opinion.  The Board finds that medical evidence is needed to establish service connection in the instant case, since the Veteran's prostate disability is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  

In sum, the preponderance of the evidence of record is against service connection for a prostate disability.  The benefit of the doubt rule therefore is inapplicable, and this benefit is denied.


ORDER

Service connection for a prostate disability is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


